Conviction in the County Court at Law of Jefferson County for unlawfully carrying a pistol, punishment a fine of $100.
There is no question of the fact that appellant was carrying a pistol. He was found with it in his possession. He told the officers at the time he was carrying it for protection. On the trial of the case he testified that he had left the pistol at the home of a relative in Beaumont while on his way from Port Arthur, his home, to Lake Charles, Louisiana, and that on the occasion of his arrest he had gone from Port Arthur to get the pistol and take it back home. We presume that the law of this issue was submitted to the jury in a manner acceptable to the appellant, as there is no complaint of any error in the charge. The reconciliation of conflicts in testimony is for the *Page 457 
jury who are made by statute the exclusive judges of the credibility of the witnesses and the weight of their testimony. They have solved the question as to whether appellant was in fact carrying the pistol lawfully, against him.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.